IN THE SUPREME COURT OF THE STATE OF DELAWARE

 FREDERICK S. DEJOHN, II,                §
                                         §
       Defendant Below,                  §   No. 74, 2019
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID. No. 0107018127 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §
                                         §

                           Submitted: July 12, 2019
                           Decided: August 20, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                  ORDER

      After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)      The appellant, Frederick S. DeJohn, filed a notice of appeal from the

Superior Court’s January 29, 2019 order denying DeJohn’s motion for modification

of sentence.     DeJohn argues that the Department of Correction extended the

probationary period to which he was subject beyond that imposed by the Superior

Court’s sentencing order. While the appeal was pending, DeJohn completed his

sentence, and he is no longer subject to supervision.
       (2)    The Chief Deputy Clerk issued a notice to DeJohn directing him to

show cause why the appeal should not be dismissed as moot. In his response,

DeJohn argues that the Department of Correction should not be permitted to

“overstep[] their authority” in the future and that the primary purpose of the appeal

is “to ensure that the balance of government and its powers are correctly upheld.”

       (3)    After careful consideration, the Court concludes that DeJohn’s

completion of his sentence has rendered this appeal moot.1 Satisfaction of a sentence

generally renders a case moot unless a defendant demonstrates sufficient collateral

legal disabilities or burdens flowing from the conviction to justify appellate review.2

DeJohn’s arguments do not establish any prospective consequences to DeJohn from

the Superior Court’s denial of his motion for sentence modification. Accordingly,

DeJohn’s completion of his sentence renders this appeal moot. Moreover, to the

extent DeJohn is attempting to affect the potential future conduct of the Department

of Correction in other cases, any decision on his arguments “would amount to an

impermissible advisory opinion and would be a waste of scarce judicial resources.”3




1
  Collins v. State, 2016 WL 97465 (Del. Jan. 6, 2016).
2
  E.g., Ross v. State, 2015 WL 410270 (Del. Jan. 28, 2015); Hall v. State, 2013 WL 1932727 (Del.
May 8, 2013).
3
  Collins, 2016 WL 97465, at *1.


                                               2
        NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED as

moot.

                                 BY THE COURT:


                                 /s/ James T. Vaughn, Jr.
                                 Justice




                                   3